Title: To George Washington from Nathanael Greene, 16 March 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Sir 
                            Head Quarters Charles Town March 16th 1783.⅌
                        
                        I have been honor’d with your Excellencys despatches of the 18th of December, and 29th of January.
                        I am made happy by your full approbation of my conduct and the Army under my command, during the Southern
                            operations. The evacuation of Charles Town, & the proposals of Peace, are matters highly interesting to this
                            Country, whose finances, and political arrangements, are in the most deplorable situation. Charles Town remains without a
                            platform, or a single cannon, for its defence. The subsistence of the Troops for sometime after the evacuation of this
                            place, depended on Military collections, but happily we have made a contract for their future subsistence. On this subject
                            I should feel easy, but for the critical situation, the Financeer writes me his Department is circumstanced. The States
                            have rejected the 5 ⅌ Cent duty Act generally, and few pay any thing into the Continental Treasury any other way. I wrote
                            a letter to this State, on the Subject, a few days past; stating some facts, respecting the discontents prevailing in the
                            Northern Army respecting pay, and what might be expected in this, to the Southward. I thought it my duty to warn the State
                            of what I apprehended; The impost Act, was rejected notwithstanding, and the Assembly offended. I will ever speak my
                            sentiments, and act with Candor. I wish to know the Nature and extent of the discontents prevailing in the Northern
                            Troops. Matters are represented here in dark Colours. The report spreads among our Troops, & threatens a
                            convulsion. I shall give you the best information on the subject in my power; but these things often come to a crisis from
                            accident, & indiscretion, before one expects it. I could wish to be fully inform’d respecting the temper of the
                            Northern Army it would enable me to counteract many aggravations here.
                        I have communicated to the Assembly your orders for marching the Troops to the Northward; but I am much at a
                            loss how to act in the matter, Your Excellency seems to leave a latitude of descretion, respecting the tranquility of
                            these States; but your comment upon a desultory, and predatory war, appears to be intended to limit my discretionary powers to matters of
                            serious invasion. We have none at present and yet there are parties, continually making inroads upon different sides of
                            both Georgia and South Carolina from St Augustine. If I put the Troops in motion, you mention, it leaves the Southern
                            States a prey to every invader. A small force in their present destracted state would overrun the Country, and Charles
                            Town may be repossessed at any time, by a few frigates, with a Regiment or two of Infantry. I would wish to follow your
                            intention. If I could conceive, you had a clear idea of the weakness, & distress of this Country, the Troops
                            should march immediately, but the prospects of peace, & the possibility of New York’s being evacuated if the war
                            should continue, induces me to wait untill the arrival of the next despatches. In the mean time I shall have every
                            preparation made for their marching as soon as may be. The Men are well clothed & pretty well disciplined. Some
                            few days before the arrival of your last letter, from an appearance of an invasion upon Georgia. I put the Virginia Troops
                            in motion for the protection of that quarter; and as their numbers are small, and will be of little consequence in the
                            siege, I shall not march them untill your further orders.
                        The People of this State, are much prejudiced against Congress & the Financeer. Those who came from
                            the Northward, think they have been amazingly neglected by both in their distresses. Their general disposition leads more
                            to an independance of Congressional connection than I could wish, or is for their peace or welfare. This State has
                            contributed, more than any other State, it is true, towards the Continental expense, but necessity obliged them. I wish all
                            the States could see how much the tranquility of each depended upon, giving effectual support to Congress. I have the
                            honor to be with great respect Your Excellency’s most obdt humble Servt
                        
                            Nath. Green
                        
                    